Filed with the Securities and Exchange Commission on Registration No. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Natcore Technology, Inc. (Exact Name of Registrant as Specified in its Charter) British Columbia, Canada 3674 Not Applicable (State or Other Jurisdiction of Incorporation or Organization (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 87 Maple Avenue Red Bank, New Jersey, USA 07701 (732) 576-8800 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) LoPresti Law Group, P.C. 45 Broadway, Suite 610 New York, New York 10006 (212) 732-4029 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies of Communications to: Marc X. LoPresti, Esq. LoPresti Law Group, P.C. 45 Broadway, Suite 610 New York, NY 10006 Tel: 212-732-4029 Shauna Hartman Armstrong Simpson 2080-777 Hornby Street Vancouver, B.C. Canada V6Z 1S4 Tel: 604-633-4289 1 If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), check the following box. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earliest effective registration statement for the same offering. If delivery of the prospectus is expected to be made pursuant to Rule 434 under the Securities Act, check the following box. CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) ProposedMaximum AggregateOffering Price Amount of RegistrationFee (2) Common shares 12,696,180 $ 7,109,861 This registration statement registers for resale up to 12,696,180 common shares of the registrant as follows: (a) 6,348,090 shares which have been previously issued in a private placement transaction concluded in August 2013 and (b) 6,348,090 shares of Natcore common shares issuable upon exercise of warrants issued in the same private placement in August, 2013. Calculated pursuant to Rule 457(c) of the rules and regulations under the Securities Act of 1933. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the SEC, acting pursuant to said Section 8(a), may determine. 2 The information contained in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 12,696,180 Common shares The selling shareholders may offer and sell up to 12,696,180 shares of Natcore common shares consisting of (a) 6,348,090 shares that have been previously issued in a private placement transaction that ended August 28, 2013 and (b) 6,348,090 shares of Natcore common shares issuable upon exercise of warrants issued in the aforementioned private placements. Natcore is not selling any shares of its ordinary stock in this offering and will not receive any proceeds from this offering other than receiving proceeds on the exercise of the outstanding warrants for shares of its ordinary stock covered by this prospectus. The selling shareholders may offer the shares covered by this prospectus at fixed prices, at prevailing market prices at the time of sale, at varying prices or negotiated prices, in negotiated transactions, or in trading markets for Natcore’s common stock. Natcore will bear all costs associated with the registration of the shares covered by this prospectus; provided, however, it will not be required to pay any underwriters' discounts or commissions relating to the securities covered by the registration statement. Natcore’s common shares are quoted on the TSX Venture Exchangeunder the symbol “NXT”.
